Citation Nr: 0617512	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  01-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic right ear 
infections with dizziness and tinnitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability as a result of VA surgery (thyroidectomies) for 
left and right thyroid goiters.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A June 2001 Board decision remanded 
this claim for further development.  A November 2002 Board 
decision was vacated and remanded by an October 2005 United 
States Court of Appeals for Veterans Claims (Court) order.  
Therefore, this claim now again return to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its previous June 2001 Board remand, the Board asked the 
RO to attempt to obtain all of the veteran's service medical 
records from the National Personnel Records Center (NPRC), 
and, if additional records proved to be unavailable, that 
this was to be clearly documented in the claims file, and the 
appellant was to be given the opportunity to respond by 
independently attempting to obtain any additional records 
and/or submitting alternative evidence.  Although the veteran 
was notified, in a July 2002 SSOC, that "[a] request was 
sent for additional service medical records, however, none 
were available", the Court, in its October 2005 order, found 
this notice to be deficient in form and substance as to the 
Board's remand directives.  The Board is obligated by law to 
ensure that the RO complies with its remand directives.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, this claim must be 
returned to the RO for the requested development to be 
completed.

As to the veteran's claim of entitlement to service 
connection for thyroid goiters due to radiation treatment 
during service, which was referred for RO adjudication in a 
June 2001 remand, it appears that the RO has not yet 
addressed this matter.  The Court, in its October 2005 
decision, indicated that the November 2002 decision of the 
Board was in error, in that it failed to address the RO's 
failure to address the claim for service connection for 
thyroid goiters due to radiation treatment, which had been 
referred in the Board's June 2001 remand.  As such, the Board 
directs the RO, upon remand, to adjudicate this issue.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail; however, 
it is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims of service connection for 
sinusitis; chronic right ear infections 
with dizziness and tinnitus; thyroid 
goiters due to radiation treatment; and 
compensation under 38 U.S.C.A. § 1151 for 
a disability as a result of VA surgery 
(thyroidectomies) for left and right 
thyroid goiters.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  The RO must adjudicate the issue of 
entitlement to service connection for 
thyroid goiters due to radiation 
treatment.

3.  The RO must describe to the veteran 
the development attempts it made in 
response to the June 2001 Board remand 
and how or if it complied with the remand 
by requesting additional service medical 
records from the National Personnel 
Records Center.  The veteran must be 
given the opportunity to respond, by 
independently attempting to obtain any 
additional records; and/or submitting 
alternative evidence, in accordance with 
Hayre, supra.  The veteran must be 
clearly notified of this opportunity.

4.  After the development requested above 
has been completed to the extent 
possible, the RO must review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO must again review the record and re- 
adjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





